 


116 S944 IS: Strengthening American Transportation Security Act of 2019
U.S. Senate
2019-03-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II 
116th CONGRESS1st Session 
S. 944 
IN THE SENATE OF THE UNITED STATES 
 
March 28, 2019 
Mr. Schatz (for himself, Mr. Blumenthal, Mr. Brown, Mr. Cardin, Mr. Durbin, Mr. Markey, Mr. Menendez, Mrs. Murray, Mr. Peters, Ms. Rosen, Ms. Smith, Ms. Stabenow, Mr. Van Hollen, and Ms. Warren) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and Transportation 
 
A BILL 
To enhance the security operations of the Transportation Security Administration and the stability of the transportation security workforce by applying a unified personnel system under title 5, United States Code, to employees of the Transportation Security Administration who are responsible for screening passengers and property, and for other purposes. 
 
 
1.Short title; table of contents 
(a)Short title This Act may be cited as the Strengthening American Transportation Security Act of 2019.  (b)Table of contentsThe table of contents for this Act is as follows:

Sec. 1. Short title; table of contents. 
Sec. 2. Findings; Sense of Congress. 
Sec. 3. Definitions. 
Sec. 4. Conversion of screening personnel. 
Sec. 5. Transition rules. 
Sec. 6. Representation of screening personnel. 
Sec. 7. No right to strike. 
Sec. 8. Rulemaking. 
Sec. 9. Delegations to Administrator. 
Sec. 10. Authorization of appropriations.  
2.Findings; Sense of Congress 
(a)FindingsCongress finds the following: (1)On September 11, 2001, 19 terrorists, who underwent airport security screening prior to boarding domestic flights, were able to commandeer 4 airplanes and use those airplanes to perpetrate the most deadly terrorist attack ever to be executed on United States soil. 
(2)In the aftermath of those attacks, Congress passed the Aviation and Transportation Security Act (Public Law 107–71; 115 Stat. 597), which was signed into law by President George W. Bush on November 19, 2001— (A)to enhance the level of security screening throughout the Nation's aviation system; and 
(B)to transfer responsibility for such screening from the private sector to the newly established Transportation Security Administration (in this section referred to as TSA).  (3)By establishing TSA, Congress and the American public recognized that the highest level of screener performance was directly linked to employment and training standards, pay and benefits, and the creation of an experienced, committed screening workforce. 
(4)Section 111(d) of the Aviation and Transportation Security Act (49 U.S.C. 44935 note) authorizes the Under Secretary of Transportation for Security to employ, appoint, discipline, terminate, and fix the compensation, terms, and conditions of employment of Federal service for such a number of individuals as the Under Secretary determines to be necessary to carry out the screening functions of the Under Secretary under section 44901 of title 49, United States Code. The functions of TSA were transferred to the Department of Homeland Security under section 403 of the Homeland Security Act of 2002 (6 U.S.C. 203).  (5)TSA has interpreted the authorization described in paragraph (4) as applying to all of the transportation security officer workforce performing screening functions, while all other TSA employees, including managers, are subject to title 5, United States Code, as incorporated in title 49 of such Code. 
(6)In November 2006, the International Labour Organization ruled that the Bush Administration violated international labor law when it prohibited transportation security officers from engaging in collective bargaining.  (7)After the Federal Labor Relations Board approved a petition for the election of an exclusive representative, on February 4, 2011, TSA Administrator John Pistole issued a binding determination stating, [I]t is critical that every TSA employee feels that he or she has a voice and feels safe raising issues and concerns of all kinds. This is important not just for morale; engagement of every employee is critically important for security.. 
(8)That determination was superseded by subsequent determinations issued in 2014 and 2016 that continued to limit the scope of the bargaining and review process.  (9)The 2011, 2014, and 2016 determinations both cited TSA's authority under section 111(d) of the Aviation and Transportation Security Act (49 U.S.C. 44935 note) to create a personnel system that denies the transportation security officer workforce the rights under title 5, United States Code, which are provided to most other Federal workers, including— 
(A)the right to appeal adverse personnel decisions to the Merit Systems Protection Board;  (B)fair pay under the General Schedule pay system; 
(C)fair performance appraisals under chapter 73 of title 5, United States Code; and  (D)statutory protections against employment discrimination set forth in title 5, United States Code. 
(10)Every day, transportation security officers put their safety on the line to protect the flying public and on November 1, 2013, a transportation security officer, Gerardo Hernandez, gave his life to protect the flying public when he was killed by a gunman who attacked the Los Angeles International Airport.  (11)Transportation security officers are vital to aviation security and have kept the United States aviation system secure, even during lapses in appropriations, when they were not paid. For 16 days in 2013, 3 days in 2018, and, most recently, 35 days at the end of 2018 through early 2019, the TSA workforce worked without pay alongside airplane safety specialists, air traffic controllers, and other Federal workers responsible for the aviation security and safety framework that has protected United States air travel since 2001. 
(12)The adverse impact of 2 missed paychecks during the shutdown that took place between December 22, 2018, and January 25, 2019, was felt disproportionately by the transportation security officer workforce, with many officers receiving starting annual salaries as low as $35,000.  (b)Sense of CongressIt is the sense of Congress that— 
(1)the personnel system utilized by the Transportation Security Administration pursuant to section 111(d) of the Aviation and Transportation Security Act (49 U.S.C. 44935 note) provides insufficient workplace protections for the transportation security officer workforce, who are the frontline personnel who secure the Nation's aviation system; and  (2)such personnel should be entitled to the protections under title 5, United States Code. 
3.DefinitionsIn this Act: (1)AdministratorThe term Administrator means the official within the Department of Homeland Security who is responsible for overseeing and implementing transportation security pursuant to the Aviation and Transportation Security Act, whether designated as the Assistant Secretary of Homeland Security (Transportation Security Administration), the Administrator of the Transportation Security Administration, the Under Secretary of Transportation for Security, or otherwise. 
(2)AgencyThe term agency means an Executive agency, as defined by section 105 of title 5, United States Code.  (3)Conversion dateThe term conversion date means the date as of which paragraphs (1) through (3) of section 4(b) take effect. 
(4)Covered employeeThe term covered employee means an employee who holds a covered position.  (5)Covered positionThe term covered position means— 
(A)a position within the Transportation Security Administration; and  (B)any position within the Department of Homeland Security, not described in subparagraph (A), the duties and responsibilities of which involve providing transportation security in furtherance of the purposes of the Aviation and Transportation Security Act (Public Law 107–71; 115 Stat. 597), as determined by the Secretary. 
(6)EmployeeThe term employee has the meaning given such term by section 2105 of title 5, United States Code.  (7)SecretaryThe term Secretary means the Secretary of Homeland Security. 
(8)TSA personnel management systemThe term TSA personnel management system means any personnel management system established or modified under— (A)section 111(d) of the Aviation and Transportation Security Act (49 U.S.C. 44935 note); or 
(B)section 114(n) of title 49, United States Code.  4.Conversion of screening personnel (a)Termination of certain personnel authorities (1)TSA personnel management systemSection 114 of title 49, United States Code, is amended by striking subsection (n). 
(2)Termination of flexibility in employment of screener personnelSection 111 of the Aviation and Transportation Security Act (49 U.S.C. 44935 note) is amended by striking subsection (d).  (3)Human resources management systemSection 9701 of title 5, United States Code, is amended— 
(A)by redesignating subsection (h) as subsection (i); and  (B)by inserting after subsection (g) the following: 
 
(h)LimitationThe human resources management system authorized under this section shall not apply to covered employees or covered positions (as such terms are defined in section 3 of the Strengthening American Transportation Security Act of 2019)..  (4)Effective dateThe amendments made by this subsection shall take effect on the conversion date. 
(b)Covered employees and positions made subject to same personnel management system as applies to civil service employees generallyOn the earlier of a date determined by the Secretary or 60 days after the date of the enactment of this Act— (1)all TSA personnel management system policies, directives, letters, and guidelines (including the determinations of the Administrator described in paragraphs (7), (8), and (9) of section 2(a)) shall cease to be effective; 
(2)any human resources management system established or adjusted under section 9701 of title 5, United States Code, shall cease to be effective with respect to covered employees and covered positions; and  (3)covered employees and covered positions shall become subject to the applicable labor provisions under title 49, United States Code. 
5.Transition rules 
(a)Nonreduction in rate of payAny conversion of an employee from a TSA personnel management system to the provisions of law referred to in section 4(b)(3) shall be effected, under pay conversion rules prescribed by the Secretary, without any reduction in the rate of pay payable to the employee.  (b)Preservation of other rightsThe Secretary shall take any necessary actions to ensure, for any covered employee as of the conversion date, that— 
(1)all service performed by the covered employee before the conversion date is credited in the determination of the employee's length of service for purposes of applying the provisions of law governing leave, pay, group life and health insurance, severance pay, tenure, and status, which are made applicable to the employee under section 4(b)(3);  (2)all annual leave, sick leave, or other paid leave accrued, accumulated, or otherwise available to the covered employee immediately before the conversion date remains available to the employee, until used, while the employee remains continuously employed by the Department of Homeland Security; and 
(3)the Government share of any premiums or other periodic charges under the provisions of law governing group health insurance remains at the level in effect immediately before the conversion date while the employee remains continuously employed by the Department of Homeland Security until the end of the applicable contract year.  6.Representation of screening personnel (a)Exclusive representative (1)In generalEffective on the date of the enactment of this Act, the labor organization certified by the Federal Labor Relations Authority on June 29, 2011, or a successor organization, shall be deemed the exclusive representative of personnel described in paragraph (2) under chapter 71 of title 5, United States Code, with full rights under such chapter 71. 
(2)Personnel describedPersonnel described in this paragraph are full- and part-time nonsupervisory personnel carrying out screening functions under section 44901 of title 49, United States Code.  (b)Consultation requirementsNot later than 14 days after the date of the enactment of this Act, the Secretary shall— 
(1)consult with the exclusive representative described in subsection (a)(1) on the formulation of plans and deadlines to carry out the conversion of covered employees and covered positions under this Act; and  (2)provide final written plans to the exclusive representative on how the Secretary intends to carry out the conversion of covered employees and covered positions under this Act, including with respect to— 
(A)the proposed conversion date; and  (B)measures to ensure compliance with section 5. 
(c)Consideration of views and recommendations of exclusive representativeIf the exclusive representative described in subsection (a)(1) submits to the Secretary in writing any views or recommendations in response to the final written plans provided to the exclusive representative under subsection (b)(2), the Secretary shall— (1)consider the views or recommendations before taking final action on any matter to which the views or recommendations relate; and 
(2)provide the exclusive representative a written statement of the reasons for the final action.  (d)Sunset provisionThe provisions of this section shall cease to be effective as of the conversion date. 
7.No right to strikeNothing in this Act may be construed— (1)to repeal or otherwise affect— 
(A)section 1918 of title 18, United States Code (relating to disloyalty and asserting the right to strike against the Government); or  (B)section 7311 of title 5, United States Code (relating to loyalty and striking); or 
(2)to otherwise authorize any activity which is not permitted under a provision of law specified in paragraph (1).  8.RulemakingThe Secretary may prescribe any regulations that may be necessary to carry out this Act. 
9.Delegations to AdministratorThe Secretary may, with respect to any authority or function vested in the Secretary under any provision of this Act, delegate the authority or function to the Administrator under such terms, conditions, and limitations, including the power of redelegation, as the Secretary considers appropriate.  10.Authorization of appropriationsThere are authorized to be appropriated such sums as may be necessary to carry out this Act. 
 
